On petition for rehearing it is contended that the tax deed in question should have, by the lower court, been received in evidence when the cause was being tried. The tax deed is dated September 17, 1935, and the face thereof contains the following language: "Wm. Van Valkenburg has this day applied for a tax deed to certain lands . . . . has produced and surrendered to the Clerk Tax Certificate No. 601 from which it appears that the said land was sold by the Tax Collector of said County on the 7th day of August, 1933, for unpaid taxes for the year A.D. 1932, as the property of Ella R. Cram. Est" The lower court sustained the following objection made by counsel for defendant to the admission into evidence of the tax deed: "That the instrument is void on its face because it purports to be a tax deed but shows on its face that the assessment of the taxes for which the tax deed issued were assessed against an estate, making said tax deed void." We have examined the authorities cited by counsel for plaintiff in error in our effort to give due consideration to all contentions made.
We are face to face with a previous decision of this Court holding squarely against the contention of counsel for plaintiff in error as expressed in Amos v. Jacksonville Realty Co., 77 Fla. 402,  81 So. 524. This Court held therein that an assessment to "Est. P.B. Hamilton" was unauthorized and illegal. It is possible that plaintiff in error, considering the case at bar, has certain rights created or established under the tax deed offered in evidence, but *Page 409 
which in an ejectment action on review in this court, cannot be considered. We can rule only on the questions presented by the record. Careful consideration has been given to each contention and we are forced to adhere to the original opinion filed. The petition for a rehearing is denied.
WHITFIELD, TERRELL, BROWN, and BUFORD, J.J., concur.